Citation Nr: 0803073	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel







INTRODUCTION

The veteran had active service from August 1969 to March 
1971, including service in Vietnam from January 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from November 2001, the date of the 
original claim.  In a subsequent decision of February 2004, a 
50 percent evaluation was assigned for PTSD, effective from 
November 2001.  

Despite the grant of a 50 percent evaluation for PTSD, with 
respect to increased rating claims, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 50 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher rating, the 
matter remains before the Board for appellate review.

This case was previously before the Board in November 2005, 
at which time the increased rating claim for PTSD was 
remanded, primarily for additional evidentiary development to 
include providing an updated VA examination for the veteran.  
The actions requested in the Board remand were undertaken to 
the extent possible, although it appears that the veteran did 
not appear for scheduled VA examinations.  Accordingly, the 
claim is ready for appellate consideration.


FINDINGS OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by reports of nightmares and flashbacks, sleep 
disturbances, depression, impaired impulse control, 
concentration and memory problems, occasional thoughts of 
suicide, and Global Assessment of Functioning scores ranging 
from 55 to 32; those manifestations overall are indicative of 
moderate to severe, but not total, impairment in occupational 
and social functioning.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent 
for service-connected PTSD are met for the entirety of the 
appeal period (i.e. from the date of the claim in November 
2001).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
Following receipt of the veteran's November 2001 original 
service connection claim for PTSD, the RO issued a letter in 
December 2001 which advised the veteran of VA's duty to 
assist him to obtain evidence.  The letter advised the 
veteran that he should identify dates and locations of 
treatment and of medical evidence, lay statements, 
employments records, etc., which support his claim.  

Thereafter, the RO granted service connection for PTSD and 
assigned an evaluation of 30 percent for PTSD in a December 
2002 rating decision, and the veteran disagreed with the 
assignment of this evaluation.  That disagreement gave rise 
to this appeal, and VA has issued subsequent duty to assist 
letters in March and May 2004 as well as in November 2005.  
As part of the rating decision providing the grant of a 30 
percent evaluation for PTSD in December 2002, the veteran was 
notified of the criteria for an evaluation in excess of 30 
percent for PTSD.  Following his disagreement with the 
assigned evaluation, the veteran was provided with a February 
2004 statement of the case (SOC) which set forth, in 
pertinent part, the complete text of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, providing the criteria for schedular 
evaluations for PTSD.  

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  As to the claim for an 
increased evaluation for PTSD, the veteran has failed to 
present himself for two scheduled VA examinations, but has 
presented for the record several private medical evaluations 
and statements, the most recent of which was accompanied by a 
waiver.  Clinical records reflecting treatment for PTSD 
throughout the pendency of the appeal period have been 
associated with the claims file.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided for the veteran in the October 
2006 Supplemental Statement of the Case.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the actual notices to the 
veteran of the VCAA, the veteran's statements of record, and 
the development of the evidence, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Moreover, in light of the favorable determination in 
this case, the Board finds that if there is any defect in the 
notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Army as a medical corpsman.  He had more than a year 
of service in Vietnam and his decorations include a Combat 
Medical Badge.

In a December 2002 rating action, the RO established service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability, effective from November 7, 2001, the date of 
the original claim.  At that time, the evidence before the RO 
included a June 2002 VA examination report in which the 
veteran identified stressors associated with being a medic 
during service in Vietnam.  On examination, the veteran 
dressed appropriately and was described as well groomed.  It 
was noted that there was no evidence of psychomotor agitation 
or retardation.  The examiner reported that the veteran's 
speech was at a regular rate, his mood was dysphoric and his 
thought processes were logical, but somewhat circumstantial.  
The veteran's thought content was negative for psychotic 
content, as well as homicidal and suicidal ideations.  It was 
noted that the veteran was well oriented and insight and 
judgment were described as good.  PTSD was diagnosed and a 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  The examiner described the veteran's overall level 
of impairment as moderate, with manifestations of avoidance 
symptoms and depression.

The record contains a June 2003 statement by a private 
counselor.  The counselor reported that the veteran talked 
about feeling anxious most of the time.  It was also stated 
that the veteran reported symptoms of sleep interruption, 
nightmares, moments of instantaneous rage, and apathy.  The 
counselor indicated that the veteran was participating in 
therapy sessions and that medication had been recommended.

The claims file also contains a private psychological 
evaluation conducted in October 2003.  The veteran reported 
having symptoms of frequent nightmares, flashbacks and 
isolation.  There was no indication of memory impairment.  He 
would also compulsively arise from bed to check all of his 
windows and doors to ensure that they were locked.  He 
expressed great difficulty with showing loving feelings to 
the people in his life and felt emotionally distant due to 
his experiences in Vietnam.  The report indicated that the 
veteran had been employed by Chrysler, but that he had 
retired.  Chronic, severe PTSD was diagnosed and a GAF score 
of 37 was assigned.

In a February 2004 decision, an increased evaluation of 50 
percent was granted for PTSD, effective from November 2001.

The veteran filed a claim for VA compensation based on 
unemployability (TDIU) in March 2004.  He reported that he 
had worked for Chrysler as a production machine operator from 
October 1967 until he retired in June 1998.  He reported that 
he left this job partially due to disability, but provided no 
details.  

Treatment records from a private doctor, Dr. J. M. dated from 
March 2002 to June 2005 indicated that the veteran was being 
treated for a depressive disorder.

The veteran underwent a PTSD evaluation by a private 
counselor in April 2006.  The counselor reported that the 
veteran described difficulties falling asleep.  The veteran 
noted that he found himself to be an angrier person than 
before, mostly directed at himself.  He reported having a 
short attention span and symptoms of hypervigilance.  He 
indicated that he carried a gun with him at all times.  The 
veteran reported experiencing flashbacks and indicated that 
he generally avoided all people.  He also expressed 
difficulty with intimate relationships and remembering 
things.  It was reported that he had suicidal thoughts at 
times.  The veteran was described as neatly groomed and well 
oriented.  He denied experiencing any delusions or 
hallucinations.  The counselor and the veteran discussed how 
the veteran's depressive and anxiety symptoms had impaired 
his everyday functions.

The veteran underwent a private psychological evaluation in 
September 2006 and the claims folder was reviewed.  The 
veteran was described as well groomed and well oriented.  The 
report states that the veteran retired from Chrysler in 1998 
after working as a machine operator for 37 years.  It was 
noted that he had no history of being fired or taking medical 
leave from his job.  The veteran identified symptoms 
including guilt, isolation, apathy, depressed mood, 
detachment and irritability.  Impulse control and judgment 
were described as good.  Speech was evaluated as normal and 
thought processes were relevant.  The psychologist indicated 
that the veteran had mild to moderate symptoms of re-
experiencing and that he suffered from severe avoidance and 
numbing symptoms as well as irritability and difficulty 
concentrating.  It was observed that his symptoms had 
impaired his occupational functioning by affecting his choice 
of work and chances for advancement.  It was also reported 
that his symptoms severely limited his social functioning.  A 
diagnosis of chronic, moderate, PTSD was made and GAF score 
of 45 was assigned. 

The most recent evidence in the claims file is a December 
2006 report of an evaluation conducted by a private licensed 
psychologist.  This evidence was accompanied by a waiver.  
The veteran reported that at his former job, before 
retirement, he would request lesser assignments that involved 
working alone; he also mentioned having panic attacks at 
work.  He stated that if a co-worker angered him, he would 
cutoff the relationship.  The veteran reported taking classes 
and graduating to become a personal trainer, but did not 
pursue this profession as he could not handle being around 
people.  While he received one job offer, he declined it on 
the basis that he didn't feel confident about doing the job 
well.  The veteran stated that he felt like it took a lot of 
energy to present himself in a good light to others.  He 
reported being angrier than before, primarily directed at 
himself.  He also reported having a short attention span and 
being hypervigilant and described symptoms of sleeplessness, 
nightmares and flashbacks.  The veteran expressed a desire to 
avoid all people, preferring to stay at home alone.  He felt 
that he could not be emotionally close to anyone and 
expressed suicidal thoughts.  Chronic, severe PTSD was 
diagnosed and a GAF score of 32 was assigned.  

The veteran failed to appear for VA examinations scheduled in 
June 2004 and November 2005.

Legal Analysis

The veteran contends that his service-connected PTSD has had 
an adverse effect on both his social life and his 
employability and maintains that the severity of his 
disability is in excess of the criteria for the 50 percent 
evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 50 percent evaluation envisions occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score from 21 to 30 is indicative of behavior which 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the veteran 
filed his November 2001 claim, steady symptoms of nightmares, 
intrusive thoughts of Vietnam, flashbacks and depression have 
been documented.  The Board observes that these symptoms have 
remained constant problems since that time.  In addition, as 
evidenced by the veteran's assigned GAF scores which since 
2002 have fluctuated between about 55 and 32, decreasing over 
time, the severity of his PTSD has ranged from moderate to 
major impairment.  

Socially, the veteran is a widower who has not at this point 
remarried and lives alone.  It is clear that manifestations 
such as isolation, detachment and an inability to participate 
in intimate relationships, including those with his siblings 
and children, have resulted in significant impairment which 
may best be described as an inability to establish and 
maintain effective relationships, as contemplated by the 
criteria for a 70 percent evaluation.    

Industrially, the record reflects that the veteran was 
employed by Chrysler for about 30 years until his retirement 
in 1998.  There is evidence in the record that his symptoms 
had impaired his occupational functioning by affecting his 
choice of work and chances for advancement.  It does not 
appear that he has been employed full-time since 1998.  The 
record indicates that the veteran experienced occasional 
panic attacks at work and that he preferred to be assigned 
jobs that required little or no interaction with others.  
Documented symptoms of PTSD affecting the veteran's 
employability include loss of motivation, apathy, and some 
indications of memory and concentration problems.  Overall, 
the veteran symptoms are indicative of difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); as contemplated by the criteria for a 70 percent 
evaluation.  

Significantly, since November 2001, the clinical records 
contain mention of symptoms suicidal ideation and increased 
anger and irritability, which might also be described as 
impaired impulse control, as enumerated under the criteria 
used for the evaluation of a 70 percent evaluation for PTSD.  
While these symptoms do not appear to be consistently 
present, they periodically appear, and do not appear to have 
resolved.  In light of the aforementioned evidence and with 
the application of the benefit of the doubt in the veteran's 
favor, the Board finds that the veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational 
and social impairment with deficiencies in most areas.  38 
C.F.R. § 4.7 (2007).

However, neither the symptoms nor the GAF scores assigned 
between November 2001 and the present time, varying from 55 
to 32, are consistent with a total schedular evaluation, as 
even the lowest assigned score, the GAF score of 32, is, as 
noted above, indicative of major, but not total, social and 
occupational impairment.  The record establishes that the 
veteran has maintained a fairly steady relationship with his 
clinical providers.  The veteran continues to perform 
activities of daily living independently and has consistently 
maintained his personal appearance to a socially acceptable 
level, without any indication of grossly inappropriate 
behavior.  His judgment and insight have been described as 
good.  

The clinical evidence does not reflect that symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name, all consistent 
with the assignment of a 100 percent evaluation, have been 
shown at any time.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders him totally incapable of any social interaction or 
utterly unemployable.  While the veteran may be uncomfortable 
around people and prefer to be alone, this does not equate to 
a finding that he has total social impairment.  There is no 
indication that the veteran is violent or a threat to others.  
Moreover, in a December 2006 evaluation report, it was noted 
had just recently visited a friend and that although he had 
not been recently dating, he had been seeing someone a year 
previously.  In addition, when evaluated in December 2006, 
the veteran reported receiving one job offer since his 
retirement, which he declined on the basis that he didn't 
feel confident about doing the job well.  The fact that the 
veteran elected to reject an employment opportunity which was 
offered does not establish that he is unemployable.  

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met for the 
entirety of the appeal period (i.e. from November 2001, 
forward).  However, the criteria for a 100 percent schedular 
evaluation are not met, as there is no clinical indication 
that the veteran is totally socially impaired or that he is 
not employable in any fashion.  He performs independently the 
activities of daily living, household chores, hygiene, and 
the like.  The GAF scores assigned reflect moderate to 
severe, but not totally incapacitating severity of PTSD.  
Thus, while the criteria for a 70 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a total schedular evaluation for PTSD are not 
met for any portion of the appeal period.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent for any portion of the 
appeal period.




ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher, is granted for the 
entirety of the appeal period, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


